Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 1/13/2022. Applicant amended claims 1 -11, added claims 12 – 15; claims 1 – 15 are pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James Potts on 1/25/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 13: (Cancelled)
Claim 15: (Cancelled)

The above amendments are made to overcome potential 35 USC 112 (d) rejections.

Reasons for Allowance
Claims 1 -12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 10, prior art does not make obvious the claim limitations “the housing defines a pressure zone configured to disconnect from the inlet pressure zone and disconnect from the outlet pressure zone; a valve insert positioned within the housing, … a force provided by the spring element acts on a first side of the membrane which tends to open the valve insert, and wherein the pressure zone is positioned on a second side of the membrane; and a switch valve unit coupled to the inlet pressure zone, the outlet pressure zone, and the pressure zone, wherein the switch valve unit is configured to have a first switching state and a second switching state, wherein in the first switching state, the switch valve unit is configured to connect the pressure zone to the outlet pressure zone and disconnect the pressure zone” and “the housing defines a pressure zone configured to disconnect from the inlet pressure zone and disconnect from the outlet pressure zone, a valve insert positioned within the housing, … a force provided by the spring element acts on a first side of the membrane which tends to open the valve insert, and wherein the pressure zone is positioned on the second side of the membrane; and a switch valve unit coupled to the inlet pressure zone, the outlet pressure zone, and the pressure zone, wherein the switch valve unit is configured to have a first switching state and a second switching state, wherein in the first switching state, the switch valve unit is configured to connect the pressure zone to the outlet pressure zone and disconnect the pressure zone from the inlet 5Application Number 17/168,661 Response to Office Action mailed October 14, 2021 pressure zone thereby providing a pressure reducing valve function of the pressure reducing valve, wherein in the second switching state, the switch valve is configured to connect unit the pressure zone to the inlet pressure zone and disconnect the pressure zone from the outlet pressure zone.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753